ROBINSON, J.
1. County boards of education are empowered by Section 7701, General Code, to dismiss and discharge county superintendents of schools for the causes therein enumerated, and in the manner therein provided.
2. Section 7701,- General Code, does not confer upon a county board of education power to dismiss a county superintendent of schools arbitrarily.
3. In an action in quo warranto the respondent may justify his retention of the office of county superintendent of schools by proving that his dismissal and discharge therefrom by the county board of education, before the expiration of his term by appointment, was made arbitrarily and without any proof tending to support any of the charges made against him.
4. In an action in quo warranto the respondent may justify his retention of the office of county superintendent of schools by proving that his dismissal and discharge therefrom by the county board of education, before the expiration of his term by appointment, was not made in good faith but was the result of a corrupt, fraudulent and collusive agreement, entered into' by the members of the board of education among themselves and with other interested persons, to dismiss and discharge him, regardless of what the proof may show.
Judgment reversed.
Day, Allen, Jones and Matthias, JJ., concur.